            Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES,

       Plaintiff,

       v.                                                   NO. 19-MJ-06086-MPK

ERIC TRAN THAI,

       Defendant

                    ORDER ON GOVERNMENT’S MOTION FOR DETENTION

KELLEY, U.S.M.J.

       I.      Introduction.

       The complaint charges Eric Tran Thai with violating 18 U.S.C. § 2251 (a) and (e), sexual

exploitation of children and attempt, on or about May 2, May 3, September 15, September 29, and

November 6, 2017. (#4.) The crimes carry fifteen-year minimum mandatory penalties. 18 U.S.C. §

2251 (e). The affidavit to the complaint, signed by FBI Special Agent Eric S. Slaton, states that Thai

came to the attention of authorities on February 6 and February 27, 2017, when two Boston College

students reported to the police that they had been videotaped without their consent while using

men’s restrooms on the Boston College campus. (#4-1 at 2.) After the February 27, 2018, report,

Thai was discovered in a bathroom stall with a tablet computer and a cell phone. Id.

       According to the complaint, after Thai was administered his Miranda rights, he admitted to

the police that he had taken pictures of a man in the bathroom without the man’s knowledge, and

said he had been engaging in such activity for “about a year.” Id. He said other images could be

found on an electronic device in his home. Id. The police searched the bag Thai had with him and

found “several covert camera devices” (including “faux smoke detectors, a water bottle containing a
                                                  1 
 
                    Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 2 of 13



small cube recording device and a pair of sunglasses outfitted with a built-in camera”) and several

SD cards. Id.

              A search warrant was obtained out of the Newton District Court for Thai’s Dorchester,

Massachusetts residence. Id. When the police searched Thai’s home pursuant to the warrant, they

found approximately 150 items of evidence, including approximately 26 computer hard drives, 20

thumb drives, 27 “covert and regular cameras,” 14 computers, iPads, cell phones, and multiple SD

and SIM cards. Id. at 3. Technicians have determined that the devices contain about 20 terabytes of

data, dating back twenty years. Id.1 The forensic analysis is still ongoing on the enormous amount

of data seized. Id.

              One hard drive contained folders listing several schools and other public places, including

malls, airports, and foreign countries. Id. Thai can be seen in some of the videos. Id. One folder,

labeled “Boston Latin High School,” included approximately 45 surreptitiously-recorded videos of

young men in a bathroom at the school in various states of undress, created over a period of about

ten dates between February and December 2017. Id. at 4. The government has ascertained that the

four young men seen on the videos charged in the instant case were minors. Id. at 5-6.

              Thai was indicted by a Middlesex County grand jury in November 2018 in connection with

the offenses committed at Boston College and was arraigned on those charges on January 22, 2019.

Id. at 4.




                                                            
1
 The affidavit states that a terabyte is equal to approximately one trillion bytes. The books in the
Library of Congress contain approximately 20 terabytes of text, and a one-terabyte drive could hold
1,000 hours of video. Id. at 3 n.3.

                                                               2 
 
                    Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 3 of 13



              II.            Personal Information.

              Thai is 36 years old. He has lived in Boston his entire life and has lived at the same address

for the past ten years, where he lived by himself at the time of the initial appearance in this matter.

He reported significant international travel to probation during his pretrial services interview,

including trips to Asia, Africa, Europe, and the Middle East. He has never been married and has no

children. His parents live in Quincy, Massachusetts, and he also has a brother who lives in the

Boston area. At the time of the detention hearing, he was working for Amazon up to eight hours per

week, earning $15 per hour. He told probation he was living on his savings. He has no substance

use issues. The only matter on his criminal record are the pending charges out of Middlesex

Superior Court for secretly photographing adults.

III.          The March 11, 2019 initial appearance and detention hearing.

              Thai’s initial appearance and detention hearing were held before this court on March 11,

2019.2 Probation had interviewed Thai prior to the hearing, and recommended release on conditions

in its written report. At the hearing, the government stated that it was moving for detention under

dangerousness and risk of flight, but agreed with probation that there were conditions that could

ameliorate those risks.3 The government asked for “home detention” with electronic location

monitoring, and asked that if Thai was allowed to leave his residence for activities such as work,

                                                            
2
    The court listened to the tapes of the hearings in the case before writing this order.
3
  The government did not specify under what part of the bail statute it was moving for detention, but
the court notes that one section of the bail statute that applies to this case - 18 U.S.C. § 3142
(e)(3)(E) (offense involves minor victim) - establishes a rebuttable presumption that no conditions
will assure the appearance of the person or the safety of the community if the court finds probable
cause to believe the person committed such an offense. Thai waived his right to a probable cause
hearing at the initial appearance on March 1, 2019 and thus the rebuttable presumption applies here.


                                                               3 
 
          Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 4 of 13



medical appointments, religious services or legal appointments, he be ordered to stay away from

schools or any places that children were likely to be found. In addition, the government asked that

Thai be prohibited from having any device the sole purpose of which was to make video recordings,

and that he “register with probation” any devices in his possession that had an “ancillary” purpose

of making video recordings.

       Thai, through counsel, asked at the hearing that he be ordered to abide by a curfew, enforced

by an ankle bracelet, rather than being on electronic location monitoring. According to defense

counsel, more intensive monitoring was not necessary, as Thai had been “on law enforcement

radar” since “this situation came to [the attention of law enforcement] over a year ago.”

       The government acknowledged that Thai had been on release from a state court case since

March 2018, but asserted that the charges in state court were misdemeanors against adult victims,

while here he is charged with felony offenses against children, so that the charged crimes are more

serious, and the stakes much higher for Thai, in federal court. Finally, the government said that if

the court did not order home detention as a condition of release, the government did not feel that the

risks of danger and flight would be mitigated.

       In setting conditions, the court noted that the crime charged was very serious, Thai posed a

serious threat to the community, and that the evidence against him was very strong, but the court

would adopt the recommendations of probation and the government regarding conditions. The court

asked Thai’s brother, who was present in the courtroom, to be his third-party custodian, and

conducted a colloquy with his brother concerning the responsibilities of a third-party custodian.

Thai’s brother agreed to call him every day and to visit him periodically.

       At the request of defense counsel, the court stated that Thai would be allowed to visit his

parents, who live in Quincy and apparently have health problems, with the assent of probation. The
                                                   4 
 
          Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 5 of 13



court released Thai on standard conditions, and in addition, imposed a $10,000 unsecured bond,

ordered him to avoid direct or indirect contact with any witness or victim in the case, and ordered

him to receive psychological treatment. The court ordered Thai to be on “home detention,” which

the court described as “location monitoring,” and stated that he could only leave his home for

approved activities relating to employment, education, religious services, medical treatment,

substance abuse, mental health treatment, legal appointments, or other activities approved by

probation, including family visits. In imposing this condition, the court understood that “location

monitoring” was in fact GPS monitoring, and that the government would know where Thai was

when he was not at home.

       The court also imposed the condition that probation and the government had requested, that

Thai not possess any device “the sole purpose of which” was video recording, and ordered that any

other devices must be shown to probation and probation would decide if he could possess them.

Finally, the court ordered that Thai could not have unsupervised contact with anyone under the age

of eighteen and could not frequent places where children were found, such as schools and parks.

       IV.     The March 15, 2019 Memorandum by Probation.

       In many cases, prior to release of a defendant on conditions, the government and probation

request that probation conduct a home visit. That request was not made in this case. Therefore, after

the detention hearing on March 11, the court asked the probation officer assigned to supervise Thai

for a report concerning the suitability of his home and also asked the officer to note any concerns

about the conditions imposed by the court, especially with regard to the home detention ordered.

The court wanted further information about Thai’s schedule because at the detention hearing, the

court was given very little information about Thai’s counseling, other than being informed that he


                                                  5 
 
            Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 6 of 13



was not undergoing individual counseling. In addition, the court had no idea what Thai’s schedule

outside the home would consist of.

       The probation officer responded with a memorandum that was provided to counsel and filed

on the docket under seal, because it contained detailed information concerning psychological

treatment that Thai was receiving, among other personal information.

       In the memorandum, the probation officer reported that Thai’s proposed schedule resulted in

his being away from his home for long stretches of time each day, and that the specific type of

location monitoring that the court had ordered did not enable probation to know where he was when

he was not home. The probation officer requested that the court at least impose GPS monitoring, but

stated that even GPS monitoring “is unable to mitigate the risk to the community.” The officer

warned that while “GPS monitoring will provide information as to the defendant’s whereabouts, it

does not inform of his activities while in the community. GPS data is viewed daily by the Probation

Office to confirm defendant’s compliance with his approved schedule, but this review does not

occur in real time.”

       The officer recommended that the court impose “home incarceration,” which the officer

described as “24-hour lockdown in the home,” where a person is only permitted to leave home to

attend court or meet with their attorney.

       Finally, the officer recommended that given the nature of the charges and the risk to the

public that the alleged conduct poses, Thai’s employer should be notified of the charges.

       V.      The Further Detention Hearing on March 19, 2019.

       On March 19, the court held a further detention hearing to address the concerns raised by

probation in the memorandum about Thai’s conditions of release. At the outset of the hearing, the

court informed the parties that the court was reopening the detention hearing because the court was
                                                  6 
 
                    Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 7 of 13



concerned about the efficacy of the conditions that had been put in place. The court informed the

parties that the court had intended, at the original detention hearing, to impose GPS monitoring, and

that the court was concerned that the location monitoring which had been imposed was insufficient

to mitigate the danger to the community that Thai posed.

              The government stated that it also had concerns about Thai’s freedom of movement in the

community, asked the court to impose GPS monitoring, and advocated for “severe restrictions” on

his ability to leave his home. The government agreed that Thai’s employer should be informed of

the charges against him. The government stated that Thai was released from the Middlesex County

case on “some bail conditions that were quite minimal,” and that he was not known to have

reoffended. Finally, in response to a direct question from the court concerning the sentence that

Thai was facing, the government said that it would seek to have a fifteen-year minimum mandatory

sentence imposed if Thai was convicted.4

              Defense counsel objected to the modification of Thai’s conditions of release, and argued that

the conditions already imposed were sufficient to mitigate any risk of flight or danger to the

community.

              At the conclusion of the hearing, the court revoked Thai’s release, stating that there were no

conditions that could guarantee the appearance of Thai or the safety of the community.5



                                                            
4
  The court understood at the original hearing that Thai was facing a fifteen-year minimum
mandatory sentence, but had not asked the government whether in fact the government would seek
to have such a lengthy sentence imposed.
5
 Although the court stated on the record that there were no conditions that could “guarantee” the
safety of the community or Thai’s return to court, the court is aware that the correct standard is
whether conditions can reasonably mitigate the risk of flight or danger.

                                                               7 
 
          Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 8 of 13



       VI. Legal Standard.

       Under the Bail Reform Act, a defendant may only be detained pending trial if the

government establishes either by clear and convincing evidence that the person poses “a danger

to the safety of any other person or the community if released,” or by a preponderance of the

evidence that the person poses a serious risk of flight. 18 U.S.C. § 3142(f); United States v.

Patriarca, 948 F.2d 789, 791-793 (1st Cir. 1991). If there is some risk, the Court should consider

whether a combination of release conditions “will serve as a reasonable guard.” Id. at

791.

       In determining whether suitable release conditions exist, the judicial officer must take

into account the following: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the person,

including family ties, employment and other factors; and (4) the nature and seriousness of the

danger posed by the person’s release. 18 U.S.C. § 3142(g). Each of these factors must be

weighed, and the decision on whether to release is an individualized one. Patriarca, 948 F.2d at

794.

       The government bears the burden of persuasion to establish that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community. United States v. Dillon, 938 F.2d 1412, 1416

(1st Cir. 1991). Where, as here, a person is charged with a crime involving a minor victim, there is a

rebuttable presumption that no conditions will assure the appearance of the person or the safety of

the community. 18 U.S.C. § 3142 (e)(3)(E). The presumption imposes a burden of production on

the defendant to come forward with “some evidence” to demonstrate that he is not a danger to the

community or a flight risk. United States v. Jessup,757 F.2d 378, 384 (1st Cir. 1985), abrogated on
                                                   8 
 
          Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 9 of 13



other grounds by United States v. O’Brien, 895 F.2d 810 (1st Cir. 1990). Without credible evidence

to rebut the presumption, the presumption alone may justify detention. United States v. Alatishe,

768 F.2d 364, 371 (D.C.Cir. 1985). Notwithstanding this rebuttable presumption, the burden of

persuasion always remains with the Government. Jessup, 757 F.2d at 381.

       Once conditions of release are imposed, the judicial officer may “at any time amend the

order to impose additional or different conditions of release.” 18 U.S.C. § 3142 (c)(3). A detention

hearing “may be reopened, before or after a determination by the judicial officer, at any time before

trial if the judicial officer finds that information exists that was not known to the movant at the time

of the hearing and that has a material bearing on the issue whether there are conditions of release

that will reasonably assure the appearance of such person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142 (f)(2)(B).

       VII. Analysis.

       At the first detention hearing in this case, the court felt that Thai’s release was a very close

question. Considering the factors set out in 18 U.S.C. § 3142 (g), the alleged crimes are extremely

serious, and have undoubtedly caused great distress to the minor victims and their families, if not

the entire community at the school. The charged acts demonstrate reckless, compulsive behavior on

the part of Thai. Further, this was not a one-time episode, but was rather a repeated, deliberate,

carefully-planned course of conduct.

       With regard to risk of flight, the evidence against Thai is overwhelming, and he is facing, at

a minimum, a fifteen-year sentence. Thai has traveled extensively abroad, and he has access to an

amount of savings that could facilitate flight. He argues that he was on release for some time in

connection with the state charges prior to being charged in this federal case, and did not attempt to

flee. According to the government, however, the state charges are misdemeanors involving adults,
                                                   9 
 
                  Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 10 of 13



so the penalties he is facing are considerably greater in federal court. In his favor, he has parents

and a brother in the Boston area, and has lived here all his life.6 Thai’s employment is minimal,

however, as he apparently only works up to eight hours per week, and he is living on his savings.

              Finally, the danger posed by Thai’s release is substantial: given the nature of the charged

conduct, Thai apparently is a risk-taker and has repeatedly engaged in serious criminal conduct

consisting of surreptitious acts during which he easily could have been discovered. Further, the

government stated that the supervision he was on as a result of the state court charges was

“minimal,” so the court questions whether one can be sure he was not reoffending while on release.

              In spite of the many factors that militated against release, at the first hearing the court

decided that there were conditions that could reasonably assure the safety of the community and risk

of flight. In considering conditions of release at the urging of the defendant, and also on the

recommendation of probation and the government, the court agreed with the government that it was

imperative that Thai’s movement in the community be restricted and his whereabouts be known to

the government at all times, so as to reasonably mitigate the possibility of his reoffending.

              The memorandum from the probation officer who conducted a home visit, provided to the

court after Thai’s release, alarmed the court. First, the court realized that the GPS monitoring that

the court had meant to impose had not, in fact, been imposed. Second, the court learned that the

hours that Thai required to be out of the home for psychological treatment were extensive. Coupled

with other obligations such as work and legal appointments, Thai was requesting to be out of his

home for very long stretches of time.

                                                            
6
 Thai apparently owns the apartment in which he lives, but at the initial detention hearing, when the
court inquired about whether Thai had any equity in the home, defense counsel responded that it
was subsidized by the City of Boston and its value was uncertain.

                                                               10 
 
          Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 11 of 13



       GPS monitoring, which the court originally had intended to order, might have been a

solution to this problem, but in the memorandum from probation, the court learned that even with

GPS monitoring, the government still would not know where Thai was when he was away from

home in real time, but rather would review his whereabouts daily. In the court’s opinion, this is an

insufficient control on his behavior to mitigate the danger he poses to the community.

       Probation recommended home incarceration, so that Thai would be confined to his home

except for visits to court and to see his attorney. The government appeared to agree. The court does

not consider 24-hour lockdown in his home to be a viable option for Thai. He lives alone. He would

not be able to be employed. Prior to the first detention hearing, he was apparently undergoing

therapy for long stretches of time every week outside his home, and he would not be able to

continue this regimen if he was confined in his home. The court considers it to be mandatory that,

given the type of conduct alleged here and the particular type of therapy in which Thai already was

engaged, he receive individual counseling, and he could not do that if he was incarcerated in his

home. Further, given the factors cited above, Thai does pose a serious risk of flight, and his

spending a long period of time, perhaps years, locked in his home would only increase that risk.

       In short, the information in probation’s memorandum, and the arguments at the second

hearing from the parties, tipped what was already a very close case toward detention. The court

finds that Thai overcame the presumption of detention by producing “some evidence” that he is not

a danger to the community or a flight risk. The court finds, however, on balance, that there is clear

and convincing evidence that Thai does pose a risk of danger to the community if released, and by a

preponderance of the evidence that he poses a serious risk of flight. The court finds that there is no

combination of factors that can serve as a reasonable guard to mitigate these risks, considering the

facts of this case. Therefore, the court orders that Thai be detained.
                                                   11 
 
         Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 12 of 13



                           ORDER OF DETENTION PENDING TRIAL

       In accordance with the foregoing memorandum, IT IS ORDERED:

       1. That defendant be committed to the custody of the Attorney General or his designated

representative, for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal;

       2. That he be afforded a reasonable opportunity for private consultation with counsel; and

       3. That on order of a court of the United States or on request by an attorney for the

Government, the person in charge of the corrections facility in which he is detained and confined

shall deliver him to an authorized Deputy United States Marshal for the purpose of any appearance

in connection with a court proceeding.




                                         RIGHT OF APPEAL


       THE PERSON DETAINED BY THIS ORDER MAY FILE A MOTION FOR

REVOCATION OR AMENDMENT OF THE ORDER PURSUANT TO 18 U.S.C. § 3145(b).




                                                         /s/ M. Page Kelley
                                                         M. PAGE KELLEY
                                                         United States Magistrate Judge

March 23, 2019




                                                   12 
 
    Case 1:19-mj-06086-MPK Document 17 Filed 03/23/19 Page 13 of 13



 




                                  13 
 
